Exhibit 10.6

 

 

AMENDMENT TO

SALON MEDIA GROUP, INC.

SECURITIES PURCHASE AGREEMENT

 

This amendment to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement” or the “Bridge Financing”) executed August 5, 2016 by Salon
Media Group, Inc. (the “Company”), and Elizabeth Hambrecht, is made as of
January 24, 2017 to amend the class of shares that Ms. Hambrecht will receive
pursuant to the Bridge Financing and to satisfy the Company’s obligations
thereunder. Under the Securities Purchase Agreement Ms. Hambrecht purchased one
or more promissory notes with an aggregate principal amount of $100,000 (the
“Notes”) which were to convert into shares of the Common Stock of the Company.
As the Company does not have sufficient authorized shares of Common Stock to
fully satisfy Ms. Hambrecht’s purchase of shares of Common Stock of the Company,
Ms. Hambrecht agrees to accept shares of Series A Mandatorily Convertible Voting
Preferred Stock (the “Series A Preferred Stock”) in place of the shares of
Common Stock in conversion of the Notes. Accordingly, in full satisfaction of
all of the Company’s obligations under the Securities Purchase Agreement and the
Notes, and in lieu of receiving shares of Common Stock, Ms. Hambrecht agrees to
receive 89,656 shares of the Company’s Series A Preferred Stock upon the
execution of the Purchase Agreement dated January 24, 2017 between the Company
and the Purchasers identified therein, and the initial closing of the Private
Placement under said Purchase Agreement. Upon the Company’s filing of the
Certificate of Amendment of Restated Certificate of Incorporation to increase
the Company’s authorized share capital as described in the Purchase Agreement,
the shares Series A Preferred Stock will automatically convert into shares of
Common Stock of the Company.

 

Upon the initial closing of the Purchase Agreement, notwithstanding anything to
the contrary as stated in the Securities Purchase Agreement or the Notes, the
Securities Purchase Agreement and the Notes shall terminate and the Company
shall no longer have any obligations with respect thereto. Until such time, the
Securities Purchase Agreement remains in all respects in full force and effect.

 

 

SALON MEDIA GROUP, INC.

 

/s/ Jordan Hoffner                                                          

 

Dated:   1/24/17                                                               

 

 

 

 

ELIZABETH HAMBRECHT

 

/s/ Elizabeth Hambrecht                                                

 

Dated:   1/24/17                                                               

 